Citation Nr: 0311587	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  02-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased rating for disability of the 
cervical and dorsal aspects of the spine, currently evaluated 
as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected spine disability.  


REMAND

Service connection is in effect for limitation of motion of 
the cervical and dorsal aspects of the spine, with 
degenerative changes.  A 20 percent evaluation has been in 
effect for more than twenty years.  The Board notes that the 
rating has been assigned pursuant to the provisions of 
Diagnostic Codes 5290 and 5293 of the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  In this regard, the 
Board observes that a separate evaluation has not been 
assigned for the disability of each segment of the spine.  It 
must also be noted that no findings pertaining to the dorsal 
spine were recorded on the VA examination conducted in March 
2001.  In light of the fact that the Board believes that 
separate ratings should be assigned for the disabilities of 
the cervical and dorsal spine, additional development of the 
record is warranted.  

By letter dated in January "2002," the Board advised the 
veteran of a change in the law regarding how his disability 
of the spine is evaluated.  The RO has not had the 
opportunity to address this matter.

In September 2002, the veteran submitted a notice of 
disagreement with the April 2002 RO decision which denied 
service connection for a low back disability.  A statement of 
the case has not been issued with regard to this matter.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his dorsal and 
cervical spine disabilities since June 
1999.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of his cervical and 
dorsal spine disabilities.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
cervical and/or dorsal spine, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
service-connected disability.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  The RO should assign a separate 
evaluation for the service-connected 
disabilities of the cervical spine and 
the dorsal spine.  The RO is to consider 
the amendments to Diagnostic Code 5293 
that became effective September 23, 2002.

5.  The RO should issue a statement of 
the case with respect to the issue of 
service connection for a low back 
disability.  The veteran should be 
afforded the appropriate opportunity to 
respond.  

If the veteran submits a timely substantive appeal, the issue 
of entitlement to service connection for a low back 
disability should also be returned to the Board, in 
accordance with appellate procedures.  Following completion 
of the above, the RO should review the evidence and determine 
whether the benefits sought may be granted.  If not, he 
should be furnished an appropriate supplemental statement of 
the case and be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




